Where a decree in a Summary Process had been given against a de-'. féndant on the first day of court, upon his making the following affidavit, on the second day, the court ordered the decree to be opened, that defendant might make Ijis defence, viz : <c that on Monday morning, (which was the day on which the court sat,) a negro child, the property of the defendant had been found dead, which was supposed to have been murdered, and that that circumstance alone prevented' his entering his appearance within the regular time, and that he had been in* formed by his counsel that he had a substantia} defence,”